Exhibit 10.1

SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Agreement”), dated
as of February 14, 2017 and effective as of February 7, 2017, is made and
entered into by and among SCM SPECIALTY FINANCE OPPORTUNITIES FUND, L.P., a
Delaware limited partnership (“Lender”) and TRANS-LUX CORPORATION, a Delaware
corporation (“Trans-Lux”), TRANS-LUX DISPLAY CORPORATION, a Delaware corporation
(“TDC”), TRANS-LUX MIDWEST CORPORATION, an Iowa corporation (“TMC”), TRANS-LUX
ENERGY CORPORATION, a Connecticut corporation (“TEC”, and together with
Trans-Lux, TDC, and TMC, individually and collectively, “Borrower”).

WHEREAS, Borrower and Lender are parties to that certain Credit and Security
Agreement dated as of July 12, 2016 (as the same may from time to time be
amended, restated, supplemented or otherwise modified, collectively, the “Credit
Agreement”), pursuant to which, subject to the terms and conditions set forth
therein, Lender has made certain credit facilities available to Borrower.  The
Credit Agreement and all instruments, documents and agreements executed in
connection therewith, or related thereto are referred to herein collectively as
the “Existing Loan Documents.”

WHEREAS, Borrower has requested and Lender has agreed to, among other things,
amend the terms and conditions of the Existing Loan Documents pursuant to the
terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and conditions herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

1.     Defined Terms.  Initially capitalized terms used herein and not defined
herein that are defined in the Credit Agreement shall have the meanings assigned
to them in the Credit Agreement (as amended hereby).

2.     Amendment to Credit Agreement.  The Credit Agreement is hereby amended as
follows:

(a)     Section 4.2(i) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(i)      No later than 360 calendar days following the Closing Date, the
Borrowers shall deliver to Lender evidence of the dissolution of the Dissolving
Subsidiaries; and

3.     Representations and Warranties.  Borrower represents and warrants to
Lender that, before and after giving effect to this Agreement:


--------------------------------------------------------------------------------

 



(a)     All warranties and representations made to Lender under the Credit
Agreement and the Loan Documents are accurate in all material respects on and as
of the date hereof as if made on and as of the date hereof, before and after
giving effect to this Agreement.

(b)     The execution, delivery and performance by each Credit Party of this
Agreement and any assignment, instrument, document, or agreement executed and
delivered in connection herewith and the consummation of the transactions
contemplated hereby and thereby (i) have been duly authorized by all requisite
action of the appropriate Credit Party and have been duly executed and delivered
by or on behalf of such Credit Party; (ii) do not violate any provisions of (A)
applicable law, statute, rule, regulation, ordinance or tariff, (B) any order of
any Governmental Authority binding on any Credit Party or any of the Credit
Parties’ respective properties the effect of which would reasonably be expected
to have a Material Adverse Effect, or (C) the certificate of incorporation or
bylaws (or any other equivalent governing agreement or document) of each Credit
Party, or any agreement between any Credit Party and its shareholders, members,
partners or equity owners or among any such shareholders, members, partners or
equity owners; (iii) are not in conflict with, and do not result in a breach or
default of or constitute an Event of Default, or an event, fact, condition,
breach, Default or Event of Default under, any indenture, agreement or other
instrument to which any Credit Party is a party, or by which the properties or
assets of any Credit Party are bound, the effect of which would reasonably be
expected to have a Material Adverse Effect; (iv) except as set forth herein,
will not result in the creation or imposition of any Lien of any nature upon any
of the properties or assets of any Credit Party, and (v) do not require the
consent, approval or authorization of, or filing, registration or qualification
with, any Governmental Authority or Credit Party unless otherwise obtained.

(c)     This Agreement and any assignment, instrument, document, or agreement
executed and delivered in connection herewith constitutes the legal, valid and
binding obligation of each respective Credit Party, enforceable against such
Credit Party in accordance with its respective terms.

(d)     No Default or Event of Default has occurred and is continuing or would
exist under the Credit Agreement or any of the Loan Documents, before and after
giving effect to this Agreement.

4.     Conditions Precedent.  The amendments set forth in Section 2 shall be
effective upon completion of the following conditions precedent (with all
documents to be in form and substance satisfactory to Lender and Lender’s
counsel):

(a)     Lender shall have received this Agreement duly executed by Borrower;

(b)     Payment of all fees, charges and expenses payable to Lender on or prior
to the date hereof, if any, and an amendment fee which Borrowers hereby agree
Lender has fully earned as of the date hereof in an amount equal to Five Hundred
and No/100 Dollars ($500).  Borrower hereby authorizes Lender to charge such
fees, charges and expenses against the Borrowing Base.




2

--------------------------------------------------------------------------------

 

5.     Miscellaneous.

(a)     Reference to the Effect on the Credit Agreement.  Upon the effectiveness
of this Agreement, each reference in (i) the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of similar import or (ii)
the other Loan Documents to “the Credit Agreement” shall mean and be a reference
to the Credit Agreement as amended by this Agreement.

(b)     Ratification.  Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the date hereof.

(c)     Release.  By execution of this Agreement, Borrower acknowledges and
confirms that Borrower does not have any actions, causes of action, damages,
claims, obligations, liabilities, costs, expenses and/or demands of any kind
whatsoever, at law or in equity, matured or unmatured, vested or contingent
arising out of or relating to this Agreement, the Credit Agreement or the other
Loan Documents against any Released Party (as defined below), whether asserted
or unasserted.  Notwithstanding any other provision of any Loan Document, to the
extent that such actions, causes of action, damages, claims, obligations,
liabilities, costs, expenses and/or demands may exist, Borrower voluntarily,
knowingly, unconditionally and irrevocably, with specific and express intent,
for and on behalf of itself, its managers, members, directors, officers,
employees, stockholders, Affiliates, agents, representatives, accountants,
attorneys, successors and assigns and their respective Affiliates (collectively,
the “Releasing Parties”), hereby fully and completely releases and forever
discharges Lender, its Affiliates and its and their respective managers,
members, officers, employee, Affiliates, agents, representatives, successors,
assigns, accountants and attorneys (collectively, the “Indemnified Persons”) and
any other Person or insurer which may be responsible or liable for the acts or
omissions of any of the Indemnified Persons, or who may be liable for the injury
or damage resulting therefrom (collectively, with the Indemnified Persons, the
“Released Parties”), of and from any and all actions, causes of action, damages,
claims, obligations, liabilities, costs, expenses and demands of any kind
whatsoever, at law or in equity, matured or unmatured, vested or contingent,
that any of the Releasing Parties has against any of the Released Parties,
arising out of or relating to this Agreement, the Credit Agreement and the other
Loan Documents which Releasing Parties ever had or now have against any Released
Party, including, without limitation, any presently existing claim or defense
whether or not presently suspected, contemplated or anticipated.

(d)     Security Interest.  Borrower hereby confirms and agrees that all
security interests and liens granted to Lender continue in full force and effect
and shall continue to secure the Obligations.  All Collateral remains free and
clear of any liens other than liens in favor of Lender and Permitted Liens.
 Nothing herein contained is intended to in any way impair or limit the
validity, priority and extent of Lender’s existing security interest in and
liens upon the Collateral.

(e)     Costs and Expenses.  Borrower agrees to pay on demand all usual and
customary costs and expenses of Lender and/or its Affiliates in connection with
the preparation, execution, delivery and enforcement of this Agreement and all
other agreements and instruments executed in connection herewith, including,
including without limitation reasonable attorneys’ fees and expenses of Lender’s
counsel.





3

--------------------------------------------------------------------------------

 

(f)     GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO ITS CHOICE OF LAW PROVISIONS.

(g)     Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
and such counterparts together shall constitute one and the same respective
agreement.  Signatures sent by facsimile or electronic mail shall be deemed
originals for all purposes and shall bind the parties hereto.

(h)     Loan Document.  This Agreement and any assignment, instrument, document,
or agreement executed and delivered in connection with or pursuant to this
Agreement shall be deemed to be a “Loan Document” under and as defined in the
Credit Agreement for all purposes.

[Signature Pages Follow.]








4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first hereinabove written.



BORROWER:                                             TRANS-LUX CORPORATION, a
Delaware corporation TRANS-LUX DISPLAY CORPORATION, a Delaware corporation

TRANS-LUX MIDWEST CORPORATION, an Iowa corporation

TRANS-LUX ENERGY CORPORATION, a Connecticut corporation

 

By:    ____/s/ Todd Dupee______________________________ Name:     Todd Dupee
Title:     Vice President and Controller
As Vice President and Controller of each of the above entities
and, in such capacity, intending by this signature to legally
bind each of the above entities





 

 

 

 








Signature Page to Second Amendment to Credit and Security Agreement

--------------------------------------------------------------------------------

 



LENDER:                                             SCM SPECIALTY FINANCE
OPPORTUNITIES FUND, L.P., a Delaware limited partnership

 

By:    ____/s/ Bradley D. Asness______________________________ Name:    
____Bradley D. Asness_____________________________ Title:     ___Authorized
Signatory______________________________





Signature Page to Second Amendment to Credit and Security Agreement